Exhibit 10.18

UNISYS CORPORATION

2005 DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2005)

Article I

Purpose & Authority

1.1 Purpose. The purpose of the Plan is to offer Eligible Executives the
opportunity to defer receipt of a portion of their compensation from the
Corporation, to receive Corporation Contributions and, effective January 1,
2007, to receive Savings Plan Credits, under terms advantageous to both the
Eligible Executive and the Corporation and subject to rules that are intended to
satisfy the requirements of Code section 409A.

1.2 Effective Date. The Board originally approved the Deferred Compensation Plan
for Officers of Unisys Corporation on January 29, 1982. That plan, currently
named the Unisys Corporation Deferred Compensation Plan, has been amended and
restated from time to time since its original adoption. Deferrals of
compensation earned and vested before January 1, 2005 were made under that plan
and amounts deferred under that plan will continue to be subject to the rules
set forth in that plan document. This Plan was originally effective January 1,
2005. This document is an amendment and restatement and includes all amendments
to the Plan made through December 31, 2006. Deferrals of compensation earned and
vested on or after the Effective Date will be subject to the rules set forth in
this Plan document as it may be amended from time to time.

 

- 1 -



--------------------------------------------------------------------------------

1.3 Authority. Any decision made or action taken by the Corporation and any of
its officers or employees involved in the administration of this Plan, or any
member of the Board or the Committee arising out of or in connection with the
construction, administration, interpretation and effect of the Plan shall be
within the absolute discretion of all and each of them, as the case may be, and
will be conclusive and binding on all parties. No member of the Board and no
employee of the Corporation shall be liable for any act or action hereunder,
whether of omission or commission, by any other member or employee or by any
agent to whom duties in connection with the administration of the Plan have been
delegated or, except in circumstances involving the member’s or employee’s bad
faith, for anything done or omitted to be done by himself or herself.

Article II

Definitions

2.1 “Account” means, for any Participant, each memorandum account established
for the Participant under Section 6.1.

2.2 “Account Balance” means, for any Participant as of any date and with respect
to any Account, the aggregate amount reflected in that Account.

2.3 “Annual Incentive Pay” means, for any individual, the amount payable, if
any, to such individual under the Unisys Executive Variable Compensation Plan
(or under any successor annual incentive plan of the Corporation) or under any
other similar annual incentive plan of the Corporation approved by the Vice
President, Human Resources.

 

- 2 -



--------------------------------------------------------------------------------

2.4 “Beneficiary” means the person or persons designated from time to time in
writing by a Participant to receive payments under the Plan after the death of
such Participant or, in the absence of such designation or in the event that
such designated person or persons predeceases the Participant, the Participant’s
estate.

2.5 “Board” means the Board of Directors of the Corporation.

2.6 “Change in Control” shall have the same meaning as is ascribed to that term
under section 11(b) of the Unisys Corporation 2003 Long-Term Incentive and
Equity Compensation Plan, except that each reference to “20%” in such section
shall be replaced by “35%.”

2.7 “Code” means the Internal Revenue Code of 1986, as amended.

2.8 “Committee” means the Compensation Committee of the Board, or such other
committee as may be appointed by the Board to administer the Plan.

2.9 “Corporation” means Unisys Corporation.

2.10 “Corporation Contributions” means discretionary amounts that are credited
by the Corporation to the Corporation Contributions Accounts of eligible
Participants at any time based on individual or corporate performance or such
other criteria as is deemed appropriate by the Corporation.

2.11 “Corporation Contributions Account” means that portion of a Participant’s
Account to which any Corporation Contributions under the Plan for him or her are
credited.

 

- 3 -



--------------------------------------------------------------------------------

2.12 “Deferral Election” means an election by an Eligible Executive to defer a
portion of his or her compensation from the Corporation under the Plan, as
described in Section 3.1.

2.13 “Directors’ Plan” means the 2005 Deferred Compensation Plan for Directors
of Unisys Corporation.

2.14 “Effective Date” means January 1, 2005, the original effective date of the
Plan.

2.15 “Eligible Executive” means, for any calendar year, an employee (a) whose
base salary from the Corporation equals or exceeds 70 percent (70%) of the
maximum amount of compensation that is permitted to be taken into account under
Code section 401(a)(17) and who is eligible to receive Annual Incentive Pay or
sales commissions, (b) whose base salary from the Corporation equals or exceeds
the maximum amount of compensation that is permitted to be taken into account
under Code section 401(a)(17), or (c) who satisfies any other eligibility
criteria established by the Committee.

2.16 “Fair Market Value” means, on any date, the sales price of a share of
Unisys Common Stock as of the official close of the New York Stock Exchange at
4:00 p.m. US Eastern Standard Time.

2.17 “Investment Measurement Option” means any of the hypothetical investment
alternatives available for determining the additional amounts to be credited to
a Participant’s Account under Section 6.2. As of the Effective Date, the

 

- 4 -



--------------------------------------------------------------------------------

Investment Measurement Options available are all of the investment options
available to eligible participants under the USP. Performance Unit Compensation
deferred under the Plan will be held as Stock Units.

2.18 “Participant” means an Eligible Executive or former Eligible Executive who
has made a Deferral Election and/or received Savings Plan Credits and/or
Corporation Contributions and who has not received a distribution of his or her
entire Account Balance.

2.19 “Performance Unit Compensation” means any amount payable to an Eligible
Executive as a result of the Eligible Executive’s vesting in a Performance Unit
award (including, but not limited to, share unit and restricted share unit
awards) made under the terms of the Unisys Corporation 2003 Long-Term Incentive
and Equity Compensation Plan, or any successor equity-based incentive
compensation plan.

2.20 “Plan” means the Unisys Corporation 2005 Deferred Compensation Plan, as set
forth herein and as amended from time to time.

2.21 “Revised Election” means an election made by a Participant, in accordance
with Section 7.2, to change the date as of which payment of his or her Account
Balance is to commence and/or the form in which such payment is to be made.

2.22 “Savings Plan Credits” means, effective January 1, 2007, amounts
automatically credited by the Corporation to the Savings Plan Credits Accounts
of eligible Participants in accordance with the provisions of Article IV of the
Plan.

 

- 5 -



--------------------------------------------------------------------------------

2.23 “Savings Plan Credits Account” means that portion of a Participant’s
Account to which any Savings Plan Credits under the Plan for him or her are
credited.

2.24 “Stock Units” means Unisys common stock-equivalent units. Each Stock Unit
represents the equivalent of one share of Unisys common stock; therefore, the
value of a Stock Unit on any given date is the Fair Market Value of a share of
Unisys Common Stock on that date.

2.25 “USP” means the Unisys Savings Plan.

2.26 “Valuation Date” means any business day as of which the interest of a
Participant in each of the Participant’s Accounts is valued.

Article III

Deferral of Compensation

3.1 Deferral Election.

(a) During any calendar year, each individual who is an Eligible Executive for
such calendar year may, by properly completing and filing a Deferral Election in
the form and manner prescribed by the Committee, elect to defer:

(1) all or a portion of his or her salary that, absent deferral under this Plan
but giving effect to any deferral or salary deduction election under any other
plan maintained by the Corporation (other than the USP), would be paid to him or
her for services rendered during the next following calendar year; and/or

 

- 6 -



--------------------------------------------------------------------------------

(2) up to seventy-five percent (75%) of his or her sales commissions that,
absent deferral under this Plan but giving effect to any deferral or salary
deduction election under any other plan maintained by the Corporation (other
than the USP), would be paid to him or her for sales made during the next
following calendar year; and

(3) all or a portion of his or her Annual Incentive Pay that, absent deferral
under this Plan, but giving effect to any deferral or salary deduction election
under any other plan maintained by the Corporation (other than the USP), would
be paid to him/her in the next following calendar year.

(b) To be effective, a Deferral Election with respect to salary or sales
commissions must be filed by the date specified by the Committee, or if no date
is specified, by October 31 of the calendar year immediately preceding the
calendar year in which the amounts to be deferred, absent deferral, would be
earned by the Eligible Executive. A Deferral Election with respect to Annual
Incentive Pay must be made by June 30 of the calendar year for which the Annual
Incentive Pay will be paid. Notwithstanding the foregoing, an individual who
becomes an Eligible Executive after the Effective Date of the Plan may make and
file a Deferral Election on or before the date that is 30 days after the date on
which he or she becomes an Eligible Executive with respect to salary and/or
sales commissions that, absent deferral, would be paid to him or her during the
remainder of the calendar year in which he or she becomes an Eligible Executive,
with such Deferral Election becoming effective as soon as administratively
practicable.

 

- 7 -



--------------------------------------------------------------------------------

(c) In addition to the Deferral Elections described in Section 3.1(a), an
Eligible Executive may make a Deferral Election with respect to Performance Unit
Compensation that, absent deferral, would be paid to the Eligible Executive. To
be effective, a Deferral Election with respect to Performance Unit Compensation
must be made in writing by the Eligible Executive on or before the date on which
the award of Performance Unit Compensation that the Eligible Executive intends
to defer is granted to the Eligible Executive.

(d) Once made, a Deferral Election shall become effective upon approval by the
Corporate Executive Compensation Department and is thereafter irrevocable,
except to the extent otherwise provided in Section 7.2. A Deferral Election will
be deemed to have been approved by the Corporate Executive Compensation
Department if it is not disapproved by the Corporate Executive Compensation
Department within ten days of the date on which it is received.

(e) An Eligible Executive’s Deferral Election must specify either a percentage
or a certain dollar amount of his or her salary, sales commissions, and/or
Annual Incentive Pay, and/or a percentage of his or her Performance Unit
Compensation, to be deferred under the Plan. In addition, the Deferral Election
must specify the portion of the year, if less than the full year, to which the
Deferral Election is to apply. Finally, the Deferral Election must specify the
date on which payment of the Eligible Executive’s Account Balance is to commence
and the manner in which such payment is to be made.

 

- 8 -



--------------------------------------------------------------------------------

(1) The Eligible Executive must specify the date as of which payment of his or
her Account Balance is to commence and may specify that such payment is to
commence as of:

(A) his or her separation from service (within the meaning of Code section 409A)
with the Corporation;

(B) a specific date that is at least two years after the end of the calendar
year containing the date on which the amounts to be deferred, absent deferral,
would be paid to the Eligible Executive;

(C) upon the Eligible Executive’s becoming disabled (within the meaning of Code
section 409A);

(D) upon a Change in Control of the Corporation; or

(E) upon the earlier (or earliest) to occur of two (or more) dates described in
(A) – (D) of this Paragraph 3.1(e)(1).

(2) The Eligible Executive must specify the manner in which payment of his or
her Account Balance is to be made and may specify that such payment is to be
made either in a single sum or in annual installments. If the Eligible Executive
specifies a date for payment to commence that is before his or her separation
from service, then the Eligible Executive may not elect an installment payment
over a period shorter than two years or longer than five years.

 

- 9 -



--------------------------------------------------------------------------------

(3) Notwithstanding the foregoing, any form of payment elected by an Eligible
Executive will provide that any payments otherwise not made by the March 31
first following the date that is 20 years after the date of the Eligible
Executive’s separation from service will be made as soon as administratively
practicable on or after that date.

(4) Notwithstanding the foregoing, if an Eligible Executive has elected that
distribution be made pursuant to Subparagraph (1)(A) above, and the Eligible
Employee is a “specified employee” within the meaning of Code section 409A,
distribution will commence as soon as administratively practicable on or after
the date that is six months after the date of the Eligible Executive’s
separation from service with the Corporation.

(f) Deferrals of an Eligible Executive’s salary shall be credited to the Plan
ratably throughout the year (or, where applicable, the portion of the year) to
which the Deferral Election applies. Deferrals of an Eligible Executive’s Annual
Incentive Pay and Performance Unit Compensation shall be credited in a single
sum. Any deferral will be credited to the Plan as soon as administratively
practicable after the date on which the amount, absent deferral, would be
payable to the Participant.

(g) A Deferral Election with respect to salary shall expire as of the last day
of the calendar year that includes the first day on which any amount, absent
deferral, would be paid to the Eligible Executive and a Deferral Election with
respect to Annual Incentive Pay or Performance Unit Compensation shall expire as
of the date on which the Annual Incentive Pay or Performance Unit Compensation
that is the subject of the Deferral Election is credited under the Plan.

 

- 10 -



--------------------------------------------------------------------------------

Article IV

Savings Plan Credits

4.1 Savings Plan Credits. Effective January 1, 2007, with respect to any
calendar year, unless the Corporation determines otherwise prior to the
beginning of such calendar year, the Corporation will credit Savings Plan
Credits to the Plan on behalf of any Participant as provided in this
Section 4.1. The amount of Savings Plan Credits that will be credited to the
Participant’s Savings Plan Credits Account for a calendar year will be equal to
(a) 6% of such Participant’s compensation (as defined under the USP) for the
calendar year that is in excess, if any, of the maximum amount of compensation
that is permitted to be taken into account under Code section 401(a)(17), and
(b) 6% of the Participant’s Deferral Election, if any, under Section 3.1(a) for
the calendar year.

4.2 Vesting. Effective January 1, 2007,

(a) Participants will be fully vested in their Savings Plan Credits Accounts, if
any.

(b) Notwithstanding any provision of the Plan to the contrary, any amounts
credited to a Participant’s Savings Plan Credits Account will be immediately
forfeited in the event it is found by the Committee that a Participant, either
during or following separation from service with the Corporation, willfully
engaged in any activity which is determined by the Committee to be materially
adverse or detrimental to the interests of the Corporation, including any
activity which might reasonably be considered by the Committee to be of a nature
warranting dismissal of an employee for cause. While the Committee’s decision is
pending, the Committee may suspend the payment of benefits to such Participant,
and will furnish notice to the Participant of such review. The

 

- 11 -



--------------------------------------------------------------------------------

Committee will consider in its deliberation relative to this provision any
explanation or justification submitted to it in writing by the Participant
within 60 days following the giving of such notice. The acceptance by a
Participant of any benefit under this Plan shall constitute an agreement with
the provisions of this Plan and a representation that he or she is not engaged
or employed in any activity serving as a basis for suspension or forfeiture of
benefits hereunder. The Committee may require each Participant eligible for a
benefit under this Plan to acknowledge in writing prior to payment of such
benefit that he or she will accept payment of benefits under this Plan only if
there is no basis for such suspension or forfeiture.

4.3 Timing of Savings Plan Credits. Savings Plan Credits to a Participant’s
Savings Plan Credits Account under Section 4.1(a) will commence to be credited
each payroll period following the first payroll period for the calendar year in
which the Participant’s compensation (as defined under the USP) exceeds the
maximum amount of compensation that is permitted to be taken into account under
Code section 401(a)(17). Savings Plan Credits to a Participant’s Savings Plan
Credits Account pursuant to Section 4.1(b) will be credited to the Plan ratably
throughout the year (or, where applicable, the portion of the year) to which the
corresponding Deferral Election applies. Any Savings Plan Credits will be
credited to the Plan as soon as administratively practicable after the
applicable pay period to which such Savings Plan Credits are applicable.

 

- 12 -



--------------------------------------------------------------------------------

4.4 Distribution of Savings Plan Credits. Amounts credited to a Participant’s
Savings Plan Credits Account will be distributed to the Participant as a single
sum distribution upon his or her separation from service (within the meaning of
Code section 409A) with the Corporation; provided, however, that if the
Participant is a “specified employee” (within the meaning of Code section 409A)
at such time, distributions will commence as soon as administratively
practicable on of after the date that is six months after the date of the
Participant’s separation from service with the Corporation.

Article V

Corporation Contributions

5.1 Corporation Contributions. The Corporation may make Corporation
Contributions to a Participant’s Corporation Contributions Account from time to
time.

5.2 Vesting. Participants will vest in their Corporation Contributions Accounts
according to the schedule established by the Corporation when the Corporation
Contribution is made to that Corporation Contributions Account. If a Participant
dies while employed by the Corporation, the Participant will be fully vested in
all his Corporation Contributions Accounts, if any.

Article VI

Treatment of Deferred Amounts

6.1 Memorandum Account. The Corporation shall establish on its books a separate
Account for each Participant for each calendar year in which the Participant
defers amounts pursuant to a Deferral Election. In addition, Corporation

 

- 13 -



--------------------------------------------------------------------------------

Contributions, if any, and, effective January 1, 2007, Savings Plan Credits, if
any, will be credited to a Participant’s Account and recorded in a separate
Corporation Contributions Account and Savings Plan Credits Account,
respectively, therein. Performance Unit Compensation will be credited to the
Participant’s Account as Stock Units. As of each Valuation Date, incremental
amounts determined in accordance with Section 6.2 will be credited or debited to
each Participant’s Account. Any payments made to or on behalf of the Participant
and for his or her Beneficiary shall be debited from the Account. No assets
shall be segregated or earmarked in respect to any Account and no Participant or
Beneficiary shall have any right to assign, transfer, pledge or hypothecate his
or her interest or any portion thereof in his or her Account. The Plan and the
crediting of Accounts hereunder shall not constitute a trust or a funded
arrangement of any sort and shall be merely for the purpose of recording an
unsecured contractual obligation of the Corporation.

6.2 Investment Measurement Options.

(a) Subject to the provisions of this Section 6.2, a Participant’s Account shall
be credited or debited with amounts equal to the amounts that would be earned or
lost with respect to the Participant’s Account Balance (including, with respect
to Stock Units, dividend equivalents and other adjustments) if amounts equal to
that Account Balance were actually invested in the Investment Measurement
Options in the manner specified by the Participant.

(b) Each Eligible Executive may elect, at the same time as a Deferral Election
is made, to have one or more of the Investment Measurement Options applied to

 

- 14 -



--------------------------------------------------------------------------------

current deferrals. Such election with respect to current deferrals may be
changed at any time upon appropriate notice to the Plan recordkeeper.
Corporation Contributions will be hypothetically invested in the same manner as
amounts attributable to a participant’s Deferral Elections for such calendar
year, unless the Participant elects otherwise if permitted by the Committee.

(c) Subject to the restrictions described in subsection (e), a Participant may
elect to change the manner in which Investment Measurement Options apply to
existing Account Balances. Such an election will be effective as soon as
practicable after the Participant has provided appropriate notice to the Plan
recordkeeper.

(d) Notwithstanding anything to the contrary in the Plan, the deferral of
Performance Unit Compensation may not be credited with any Investment
Measurement Option.

(e) The following rules apply to Investment Measurement Options.

(1) The percentage of a Participant’s current deferrals and/or Account Balance
to which a specified Investment Measurement Option is to be applied must be in
integral multiples of one percent (1%). The Participant may change the specified
Investment Measurement Options which shall apply to his or her Account(s) on any
business day as of which the Plan’s recordkeeper is open for business. Changes
in a specified Investment Measurement Option with respect to a Participant’s
Account will be effective as soon as administratively practicable following
receipt of the Participant’s election.

 

- 15 -



--------------------------------------------------------------------------------

(2) To the extent that a Participant has not specified an Investment Measurement
Option to apply to all or a portion of his or her current deferrals, Corporation
Contributions, Account Balance and/or, effective January 1, 2007, Savings Plan
Credits, the Fidelity Balanced Fund or such other fund as designated by the
Committee from time to time shall be deemed to be the applicable Investment
Measurement Option.

(3) The chosen Investment Measurement Option or Options shall apply to deferred
amounts on and after the date on which such amounts are credited to the
Participant’s Account.

(f) The Committee shall have the authority to modify the rules and restrictions
relating to Investment Measurement Options (including the authority to change
such Investment Measurement Options prospectively) as it, in its discretion,
deems necessary and in accord with the investment practices in place under the
USP.

Article VII

Payment of Deferred Amounts

7.1 Form and Time of Payment. The benefits to which a Participant or a
Beneficiary may be entitled under the Plan shall be paid in accordance with this
Section 7.1.

(a) All payments under the Plan shall be made in cash, provided, however, that
unless otherwise provided by the Committee, Stock Units shall be paid in shares
of Unisys common stock.

 

- 16 -



--------------------------------------------------------------------------------

(b) Except as otherwise provided in Section 4.3 with respect to Savings Plan
Credits and Sections 7.2, payment of a Participant’s Account Balance shall
commence as of the Valuation Date next following the date or dates specified in
the Participant’s Deferral Election or Elections or (where applicable) the
Participant’s Revised Election or Elections, provided, however, that where the
Participant’s Deferral Election or Elections or (where applicable) the
Participant’s Revised Election or Elections specify that payments with respect
to a Participant’s Account Balance are to commence as of a specified date or
specified dates not determined by reference to the Participant’s separation from
service and the Participant separates from service with the Corporation prior to
such date or dates, payment of the portion of the Participant’s Account Balance
that was deferred to such date or dates shall commence as of the Valuation Date
next following the Participant’s separation from service, but in the same form
specified in the Participant’s Deferral Election or Elections or (where
applicable) the Participant’s Revised Election or Elections.

(c) All payments shall be made in the form or forms specified in the
Participant’s Deferral Election or Elections or (where applicable) the
Participant’s Revised Election or Elections, provided, however, that payment of
a Participant’s Savings Plan Credits Account will be made in the form of a
single sum upon the Participant’s separation from service with the Corporation
as provided in Section 4.4.

(d) To the extent a Participant has not specified the form or time of payment of
his or her Account Balance, payment of the portion of the Participant’s Account
attributable to Deferral Election and the Participant’s Corporation
Contributions Account will be made in a single sum as soon as administratively
practicable, but within 90 days, after the first Valuation Date following the
Participant’s separation from service with the Corporation.

 

- 17 -



--------------------------------------------------------------------------------

(e) To the extent a Participant has elected payment in the form of annual
installments, each installment payment after the initial installment payment
shall be made on or about March 31 of each year following the year in which the
first installment was paid. With respect to each Deferral Election made by a
Participant, the amount of each annual installment payment to be made to a
Participant or Beneficiary under such Deferral Election shall be determined by
dividing the portion of the Participant’s Account Balance attributable to such
Deferral Election as of the latest Valuation Date preceding the date of payment
by the number of installments remaining to be paid under such Deferral Election.

(f) Notwithstanding any Deferral Election made by the Participant:

(1) If the Participant terminates employment before the specific date as of
which a Participant’s Account Balance is scheduled to be paid to the
Participant, the payment of the Participant’s Account Balance will commence in
the form elected by the Participant as soon as administratively practicable on
or after the date as of which the Participant terminated employment.

(2) If a Participant terminates employment after beginning to receive any
portion of an Account Balance that was to be paid to the Participant as of a
specific date, the remaining Account Balance shall be distributed in accordance
with the distribution election in effect at the time of the Participant’s
separation from service.

 

- 18 -



--------------------------------------------------------------------------------

(3) If the balance in all of a Participant’s Accounts is less than $10,000 at
the time of a Participant’s separation from service, the balance in all the
Participant’s Accounts shall be paid to the Participant in a single sum.

(4) Any portion of a Participant’s Account Balance that has not been paid to the
Participant as of the date of his or her death shall be paid to the
Participant’s Beneficiary in a single sum as soon as administratively
practicable after the Valuation Date following the date on which the Corporation
receives notification of the Participant’s death.

(5) If a Participant demonstrates to the satisfaction of the Committee that he
or she has incurred an “unforeseeable emergency” within the meaning of Code
section 409A, the Participant may receive a distribution of the amount necessary
to meet his or her unforeseeable emergency.

7.2 Revised Election.

(a) Pursuant to a Revised Election, a Participant may specify:

(1) a date for the commencement of the payment of the Participant’s Account
Balance attributable to Deferral Elections that, if the Participant originally
elected a specified date for payment (as opposed to payment upon separation from
service with the Corporation), is a date at least five years after the date
specified in the Participant’s applicable Deferral Election; and/or

(2) a form of payment that calls for a greater number of annual installment
payments than that specified in the Participant’s applicable Deferral Election,

 

- 19 -



--------------------------------------------------------------------------------

or a number of annual installment payments where the Participant specified a
single sum payment in his or her applicable Deferral Election, provided that the
first installment begins no earlier than five years after the date on which the
Participant originally elected that distribution commence.

(3) Notwithstanding the foregoing, a Participant may not elect a time of benefit
commencement and/or a form of payment to the extent that such an election would
cause any payments to be made after the March 31 first following the date that
is 20 years after the date of the Participant’s separation from service.

(b) A Participant may only make three Revised Elections with respect to the
portion of the of the Participant’s Accounts attributable to Deferral Elections.

(c) To be effective, a Revised Election must be:

(1) made in writing by the Participant on a form furnished for such purpose by
the Corporate Executive Compensation Department;

(2) submitted to the Corporate Executive Compensation Department on or before
the date that is one year before the date on which the portion of the
Participant’s Account Balance attributable to the Deferral Election is the
subject of the Revised Election would, absent the Revised Election, first become
payable; and

(3) approved by the Corporate Executive Compensation Department. A Revised
Election will be deemed to have been approved by the Corporate Executive
Compensation Department if it is not disapproved by the Corporate Executive
Compensation Department within ten days of the date on which it is received.

 

- 20 -



--------------------------------------------------------------------------------

Article VIII

Miscellaneous

8.1 Amendment. The Board may modify or amend, in whole or in part, any of or all
the provisions of the Plan, or suspend or terminate it entirely; provided,
however, that any such modification, amendment, suspension or termination may
not, without the Participant’s consent, adversely affect any amount credited to
him or her for any period prior to the effective date of such modification,
amendment, suspension or termination, except no Participant consent is necessary
if such modification, amendment, suspension or termination is necessary to
comply with the requirements of Code section 409A. The Plan shall remain in
effect until terminated pursuant to this provision.

8.2 Administration. The Committee shall have the sole authority to interpret the
Plan and in its discretion to establish and modify administrative rules for the
Plan, including (but not limited to) establishing rules regarding elections,
investments and distributions. Notwithstanding any provision of the Plan to the
contrary, the Committee shall administer the Plan in a manner that is consistent
with the requirements of Code section 409A. All expenses and costs in connection
with the operation of this Plan shall be borne by the Corporation. The
Corporation shall have the right to deduct from any payment to be made pursuant
to this Plan any federal, state, local or foreign taxes required by law to be
withheld, and any associated interest and/or penalties.

8.3 Governing Law. The Plan shall be construed and its provisions enforced and
administered in accordance with the laws of the Commonwealth of Pennsylvania
except as such laws may be superseded by the federal law.

 

- 21 -



--------------------------------------------------------------------------------

8.4 Unfunded Plan. It is intended that the Plan constitute an “unfunded” plan
for deferred compensation. The Corporation may authorize the creation of trusts
or other arrangements to meet the obligations created under the Plan; provided,
however, that, unless the Corporation otherwise determines, the existence of
such trusts or other arrangements is consistent with the “unfunded” status of
the Plan. Any liability of the Corporation to any person with respect to any
grant under the Plan shall be based solely upon any contractual obligations that
may be created pursuant to the Plan. No such obligation of the Corporation shall
be deemed to be secured by any pledge of, or other encumbrance on, any property
of the Corporation.

8.5 Payment of FICA and Other Taxes. Generally, any FICA or other taxes that are
payable by the Participant and are required to be withheld by the Corporation
during any period with respect to amounts deferred under the Plan pursuant to
Section 3.1 or, effective January 1, 2007, amounts credited by the Corporation
pursuant to Sections 4.1 or 5.1 during such period shall be withheld from the
compensation otherwise currently payable to the Participant during the period.
To the extent that, as a result of a Deferral Election, the compensation
currently payable to an Participant during any period is insufficient to permit
an amount equal to the FICA and other taxes that are payable by the Participant,
and required to be withheld by the Corporation, during that period to be
withheld from such current compensation, the Participant’s Account Balance shall
be reduced by an amount equal to the sum of (a) the difference between the
amount of FICA and other taxes payable by the Participant, and required to be
withheld by the Corporation, during the period and the amount of compensation
otherwise currently payable to the Participant during the period and (b) any
additional federal, state, local and foreign income taxes payable by the
Participant with respect to the reduction in his or her Account Balance made
pursuant to this Section 8.5.

 

- 22 -



--------------------------------------------------------------------------------

Article IX

Transfer of Account Balance

9.1 Transfer to Director’s Plan. Notwithstanding any election of form of
payments made hereunder, a Participant who, following his separation from
service with the Corporation will be eligible to participate in the Directors’
Plan, may elect at any time prior to the date that is three months and one day
before the Participant’s separation from service to transfer all or any portion
of his Account Balance attributable to a Deferral Election to the Directors’
Plan; provided, however, that such transfer election may only be made if
permitted under Code section 409A and such transfer complies with the
requirements of Code section 409A. Such transfer must occur prior to the date
that payments of the Participant’s Account Balance would otherwise be made, or
commence, hereunder. Upon transfer, the Participant’s Account Balance (or the
portion thereof transferred) will be subject to the terms and conditions of the
Directors’ Plan, provided, however, that any election of form of payment made
under the Directors’ Plan with respect to the amount transferred may not provide
for a form of payment that is in any way more rapid than the form of payment in
effect under this Plan with respect to such amounts immediately prior to
transfer to the Directors’ Plan, nor may it provide for any later payment of the
amount transferred except to the extent that any election of such later payment
complies with the requirements of Section 7.2 above. Valuation of the Account
Balance (or the portion thereof) to be transferred shall be made consistent with
the valuation provisions described in Article VI. Upon transfer, the
Participant’s (or his or her Beneficiary’s) rights hereunder with respect to the
amounts transferred shall cease.

 

- 23 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and as evidence of the adoption of the Plan as amended and
restated herein, Unisys Corporation has caused this instrument to be executed by
its duly authorized representatives.

 

UNISYS CORPORATION: By:  

/s/ Patricia A. Bradford

  Patricia A. Bradford Dated: December 22, 2006 By:  

/s/ Janet Brutschea Haugen

  Janet Brutschea Haugen Dated: December 27, 2006

 

- 24 -